Citation Nr: 0927723	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for eligibility for non-service-connected VA death 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The decedent served with a recognized guerilla from March 
1943 to August 1945 and with the New Philippine Scouts from 
September 1946 to March 1949.  He died in September 1996.  
The appellant is the decedent's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 determination of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed RO decision in December 1999 denied a claim 
of legal entitlement to non-service-connected death pension 
benefits, finding that the decedent served with a recognized 
guerilla from March 1943 to August 1945 and with the New 
Philippine Scouts from September 1946 to March 1949. 

2.  Evidence of record since the December 1999 denial of this 
claim is not new or material as it does not suggest that the 
Veteran had qualifying service for the appellant to be 
entitled to non-service-connected death pension.


CONCLUSION OF LAW

No new and material evidence has been received to allow for 
reopening the claim of eligibility for non-service-connected 
VA death pension benefits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks non-service-connected pension benefits as 
the widow of an individual who served during World War II.  
Of record is a death certificate indicating that the decedent 
died in September 1996.  

The RO denied entitlement to non-service-connected death 
pension benefits in a December 1999 rating decision.  The RO 
gave the appellant notice of this denial that month but she 
did not initiate an appeal.  Therefore, that RO rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The appellant filed her claim to reopen in August 2007.  For 
claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for 
entitlement to non-service-connected death pension benefits 
before proceeding to the merits on appeal.  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end.

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
non-service-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code. 38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 3.41.  

In other words, the law provides that non-service-connected 
death pension benefits are not available to a surviving 
spouse of an individual who served in the recognized 
guerrilla forces or the Philippine Army, including the New 
Philippine Scouts.

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The December 1999 RO decision denied a claim of entitlement 
to non-service-connected death pension benefits on the basis 
that service with the recognized guerillas or the New 
Philippine Scouts does not qualify as active military service 
with the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected death 
pension benefits.  Evidence of record included service 
records that fail to show qualifying service for legal 
entitlement to non-service-connected death pension.  

Evidence of record since the December 1999 RO decision 
includes various records pertaining to the decedent's service 
and lay statements from the appellant, who attests that the 
decedent's service with a recognized guerilla and the New 
Philippine Scouts qualifies her for legal entitlement to non-
service-connected death pension.  However, no evidence has 
been submitted to support entitlement to non-service-
connected death pension benefits.  Simply stated, the 
appellant's lay statements and the records submitted do not 
support a finding that the appellant's spouse had qualifying 
service to allow legal entitlement to non-service-connected 
death pension benefits.  The evidence submitted only 
reinforces the findings made in 1999 in that there is no 
basis to award this claim under the law. 

In this case, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the December 1999 rating decision.  Simply 
stated, the evidence since the RO last denied this claim does 
not indicate that non-service-connected death pension is 
warranted.

As the law and not the evidence is dispositive, the claim is 
denied because of lack of legal entitlement.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A.  § 107; 38 
C.F.R. §§ 3.40, 3.41.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


